u!
asie

LIRU-DIT : DJOA = RERO DJ I
Lost DA +: Holosba

APPAI x
j/HEGION DE: L'Equate
CL PTENTELLEET TASREEESSEELSS SES Genie
DtRMPHTreOSE N°u8/F LE , 1 / / 4995. ?
MOBAIL © VINGT-CINQ (25Y° AN .
_ TOYCITREEEEEEELELLLLESE … . corvodosasoettoste ste
DU ZAIRE, repr énentée par le ynuervaleur des Titr
ière de Mbandaka, agissant en

La irconsoription lon
qui lui sonférés par l'arr8té n°2,h44/004/004%2/87,

premier portant délégation des pouvoirs
de première part,

pour voirs
DO Lement en son article
Din prés denommée "LA REPUBLIQUE"

ET e RONELC ARE

D 1646 par actions à responsabilité limitée "PLANTATIONS LEVER Al
ZAIRE" en avréege “PLZ" Constitée dans le Cadre de La légisiation sa1-
roise dont les statuts et leurs modifications ont été puwliés au jour”
Pal officiel de la République du Zaïre nuñoro douze du quinze juin "12
neuf Cent quatre=vingt=un, inscrite au nouveau Registre de -onmmerce de
Hir hasa sous le numéro 2h93, 16 ave
nue Lieutenant Colonel LUKUSA BP.
MLIEMPHYTEOTE" de seconde party---------"--""""""

e IL À ETE CONVENU CE QUI SUIT #!
itite 1. LA REPUBLIQUE DU ZAIRE ConCède au soussigné
a 2CCepte un droit d'Emphytéose sur une parCelle de terre à usage “Agri-

Cole d'une superficie déun hectare portant 1e SR.129 du plan Cadastral et
liséré jaune au Croquis Cimannex®

ayant son siège s0Cial à Kinshasa,
8.611 = Kinshasa, Ci-apres denonmé «

e de seconde part

ticle 2. Le présent contrat fait suite au #ertificat d'enregistrement

Nolume BXXIX folio 173, annulé pour la conversion, il est conclu pour un
terme de vingt-Cinqg ans, renouvelable: prenant Cours Le jour de sa signa-
iration duquel il sera renouvelé pour une durée égale pour au-
terrain ait été mise en valeur Conformément aux opligations

tractuelles et règlemantaires de 1'Emphytéose,--""""""""""
tarif en vigueur lors de

on om ch 2 eee on ce que re

3. La redevance est fixée à la somme des 1.820.000 NZ Cette rede=
et 1es taxes rénumératoires sont payanle annuellement et par antici
n le emier janvier de Chaque année Ches le Comptable des affaires
res à Mbandakas-----"-""--"--"-"---"

e à. L'Emphytéote est tenu de maintenir et poursuivre la mise en va
du fonds Conformément aux prescriptions du Contrat d'Emphytéose sus-

LÉ pmmmmmm mem mm mm
L'Emphytéote aura la faculté de se liberer des Charges de son
laîssement du fonds et aux conditions et sélon Les modali-
à l'article 14 de l'ordonnance-Loi n°74=148 du 02 juillet

resures d'exécution de la n°73021 du 20 juillet 19734-----

et es mesures à
et sentiers
au domaine pu

ce compétent 5-7"
xécution ou la viol
plution du plein droi
tout ce qui concer c
+ élire domiciles L'Emphytéo

TRE dans 1

LA RE
biliers à MB

la
à MHBANDAKA» en double expé

AN DA KA ;

traversant le

largeur ainsi que leur trac
ation d'une des conditions ci-dessus
t concédé, ss

scution du présent Co
te dans les Bu
es bureaux de

qui 4 suite pas des dispositions re
est régi par les dispositions de la
exécutions“

PUBLIQUE DU ZA
ditiôus LPS AO / 1995-=

LA. A LS
CALE UT TS à £

mms

mosssssss#s—

ntrat, les
de la 7°n
1a Conservation

reaux

À ES eme den

VOA /GELLA 4,

222 i

ë
l
Ë
|
F

prises ci=
Loi u°73=

dosbadèsassnnesnentme

PRE Lidl

Livré d'en

vo. ALI ro 38 ct

nm

‘
mn h he fe Â HR ‘ . » mise atome 0
- » (Sites
: PSS D
i 4 «= --…
FRA AM TET TE | ,
1e : dtaa La tam dorsst fe Qu taste
d''e in Le ? .
à van à w dv étrhéa à Ath ae ave DA CR nome pr
» Lip HF fé FRS 00e QE Dax "7% 3
pro pré «#4 Etre :
Per Pébous HE + drhsdeh à -
near APÉRORT DRE "LE
ë

HE Gudrntt we

DRE, LD fn 5 OR ASNSRE DE AREA = L

LIBU-DIT : DIOA + 2001.
ZONE DE : #0LOMSA.
S/REGION DB; L'EQUATEUR.

évéésé-chä som ons

]
à LL LEE EE EEE EE CELLES ;.
LbE CONCESSION ORDINAIRE s°Db/C.0. )> pu AA. AO À: .
BAIL # VInGT=CInQ (25) ANS.= .

L LS NME EEE LE LEE LEE EEE ESS OS ph

IQUE DU ZAIRE, représentée par le Conservateur des Titres
piliers de la circonscription foncière de Mrandaka, agissant en
des pouvoirs qui lui sont conférés par l'Arrêté =°2,444/004/
7 du 20 octobre 1987, spécialement en son article premier por
délégation des pouvoirss ci-après denossée "LA REPUBLIQUE" de

La Société par actions à responsabilité limitée demomsée "PLANTATIO»
M 'LEVER AU ZAIRE" en awrégé "PLZ" constituée dans le Cadre de la légis
_ lation æaïroise dont les statuts et leurs modifications ont été pue
D 2165 au jourzal officiel de la Répuslique du Zaïre numéro douse du

'hQuinse juin mil neuf Cent quatre-vingtæuus iuscrite au mouveai Regi!
fre du LVommerce de Kinshasa sous le numéro 2493, ayant s0n siège 0:
Eial à Kinshasa, 16 avenue Lieutenant volonel LUKUSA, 5P.8.611 = Ki

ms hasa, Ci=après denommée "LE CONCESSIONNAIRE ORDINAIRE" de seconde —

DAT, mm D 0 8 on pm qe = = eo er us de PARTS 2 taie Lénine ide

IL A ETE CONVENU CE QUI SUIT #

RRICLE 1. LA REPUSLIQUE concède au soussignée de seconde parts qui ac
te un droit de concession ordinaire d'une durée de VINGT=CUINQ (25)s
| renouvelable commençant à Courir le jour de sa signature et portant su
la parcelle n°SR.64 du plan Cadastral, située à Djoa » Bekondji, =0ne
Bolomba à destination industriel d*‘une superficie dêun hectare dont 1:

mites sont représentées par un liséré rouge au Croquis Ci=amnexé fai
D échelle do 1 à =.70C, pm ee

ICLE 2. Le présent Contrat ne sera effectif qu'après paiesent par !
Gessionnaire ordinaire d'un montant de 230.000 NZ représentant le -
” x de référence et les taxes rénumératoires d'usage,-------=---

: D: Le Concessionnaire ordinaire a l'obligation de maintenir s:
la Par Celle ConcCèdée une mise en valeur au moëns égale à Celle Consta

le proCès=verbal de Constat dressé le ::/ © /1995, sauf en Cas à
lition en vue d'une reconstruction ou transformation ultérieure,

CLE 4. Tout changement de destinatio |
n est suvbordonué à l'ostentio
e autorisation expresse, écrite et pré a? |
2° er le cet Ode em ob). can
ICLE 5. Pour tout Ce qui ne résulte
pas des
t Contrat est régi par les dispositions |
t n°?

Deuxième feuiilet.
re DEEE OT ENS
5 à pu A4A0 1 45

ss10n ORDINATRE n°b8/C.0,

"'TYYITITLONET ELLE LEREESSSSSSS

certificat d'enregistrement vol

fETLELLLE

+ suite au une 2124

cutionu ou ia violation d'une des couditions reprises
la résiliation de plein droit du présent contrat
mise on deseure,s"LE & VESS1082AI RE ONDI_AIRE" +
pligatiouss tou per le Trésor

à titre d'indms nie so ee die

ses 0
cquises

1t6,----"--"
4 concerue i'exécutios du présent contrats
CESSIONNAIRE ORDISAIME

e domicile» LE -0.
e de et à sO0LOMSAs LA REPUwL i QU
tion des Titres immosilier

1e AA! AO  1993-®

ux de la zon
ux de la UVonser Ta

MHANDAKAS en dourle expéditions

BE: di
AT

d'ert AE F3

À enregistré

Loe-dWoA,

